Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a DA converter provided with a select circuit that selects a predetermined number of gray scale reference voltages from a plurality of different gray scale reference voltages on a basis of display data corresponding to a plurality of different gray scale values, and an output circuit that outputs an output voltage corresponding to the gray scale values on a basis of the gray scale reference voltages selected by the select circuit.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a driving circuit including, inter alia, 
wherein when values of the gray scale reference voltages corresponding to the selected gray scale values correspond to a value of the output voltage, the select circuit selects the gray scale reference voltages such that at least one of the gray scale reference voltages to be selected is different from the others, of claim 1 (fig. 6).
Nakao (US 2002/0033763) teaches a DA converter for converting N-bit digital signals to 2.sup.N analog signals, and includes a reference voltage generating circuit for generating the reference voltages having 2.sup.A+1 voltage levels, a reference voltage selector circuit for selecting two reference voltages having adjacent voltage levels according to the A bits of a digital signal, an output voltage selector circuit for selecting one interpolation voltage from 2.sup.N-A-1 interpolation voltages predetermined between the voltage levels of the two reference voltages in accordance with the N-A bits of the digital signal, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TOM V SHENG/Primary Examiner, Art Unit 2628